DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, there is no teaching or suggestion in the art of record disclosing a nanoparticle configured in accordance with claim 1, wherein the nanoparticle comprises a HER rate of 64,426+-7022 umolh-1g-1 at 10% Pt.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-4.
Regarding claims 5-9, there is no teaching or suggestion in the art of record disclosing a nanoparticle configured in accordance with claim 5, wherein the nanoparticle comprises a HER rate of 64,426+-7022 umolh-1g-1 under broadband visible light illumination.  Therefore, independent claim 5 is deemed allowable along with its dependent claims 6-9.
Regarding claims 10-13, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising nanoparticles configured in accordance with claim 10, wherein the nanoparticles comprises a HER rate of 64,426+-7022 umolh-1g-1 at 10% Pt.  Therefore, independent claim 10 is deemed allowable along with its dependent claims 11-13.
Regarding claims 14-17, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising nanoparticles configured in accordance with claim 14, wherein the nanoparticles comprises a HER rate of 64,426+-7022 umolh-1g-1 under broadband visible light illumination.  Therefore, independent claim 14 is deemed allowable along with its dependent claims 15-17.
Regarding claim 18, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising nanoparticles configured in accordance with claim 18, wherein the semiconductor device comprises an H2 evolution rate of over 60,000 umolh-1g-1 under 350 to 800 nm illumination and external quantum efficiencies over 6% in a region of maximum solar photon flux.  Therefore, independent claim 18 is deemed allowable.
Regarding claim 19, there is no teaching or suggestion in the art of record disclosing a method of fabricating a nanoparticle comprising the combination of steps of claim 19. Therefore, independent claim 19 is deemed allowable.
Regarding claim 20, there is no teaching or suggestion in the art of record disclosing a method of fabricating a nanoparticle comprising the combination of steps of claim 20. Therefore, independent claim 20 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/16/22